EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a correspondence with Applicant’s representative Steve Hertzler on 06 Sep 2022.

The claims have been amended as follows:

In reference to claim 1, the phrase, on line 17: 
“wherein N is a natural number of greater or equal to 1” 
has been changed to: 
“wherein N is a natural number of greater or equal to 2”.

The phrase, on lines 26-35:
“the electronic album screen includes an album page and a retract image accommodating page, the album page being a page on which an image selected by a user as an image to be displayed from among the plurality of images is arranged, the retract image accommodating page being a page in which an image retracted from the album page is accommodated, and being capable of performing an operation for designating an image and moving the designated image from one page to the other page by the touch operation including a gesture of tracking the electronic album screen with the finger, and
on the album page after the image display cell has been enlarged, images in the image display cells that have been present before enlargement within the enlargement area occupied by the image display cell after enlargement are retracted to the retract image accommodating page”
has been changed to:
“the electronic album screen includes an album page and a retract image accommodating page, the album page being a page on which an image selected by a user as an image to be displayed from among the plurality of images is arranged, the retract image accommodating page being a page in which an image retracted from the album page is accommodated, and being capable of performing an operation for designating an image and moving the designated image from one of the album page or the retract image accommodating page to an other of the album page or the retract image accommodating page by the touch operation including a gesture of tracking the electronic album screen with the finger, and 
on the album page after the image display cell has been enlarged, images in the image display cells that have been present before enlargement within the enlargement area occupied by the image display cell after enlargement, other than the image being enlarged, are retracted to the retract image accommodating page”

In reference to claim 18, the phrase, on line 17: 
“wherein N is a natural number of greater or equal to 1” 
has been changed to: 
“wherein N is a natural number of greater or equal to 2”.

The phrase, on lines 26-35:
“the electronic album screen includes an album page and a retract image accommodating page, the album page being a page on which an image selected by a user as an image to be displayed from among the plurality of images is arranged, the retract image accommodating page being a page in which an image retracted from the album page is accommodated, and being capable of performing an operation for designating an image and moving the designated image from one page to the other page by the touch operation including a gesture of tracking the electronic album screen with the finger, and
on the album page after the image display cell has been enlarged, images in the image display cells that have been present before enlargement within the enlargement area occupied by the image display cell after enlargement are retracted to the retract image accommodating page”
has been changed to:
“the electronic album screen includes an album page and a retract image accommodating page, the album page being a page on which an image selected by a user as an image to be displayed from among the plurality of images is arranged, the retract image accommodating page being a page in which an image retracted from the album page is accommodated, and being capable of performing an operation for designating an image and moving the designated image from one of the album page or the retract image accommodating page to an other of the album page or the retract image accommodating page by the touch operation including a gesture of tracking the electronic album screen with the finger, and 
on the album page after the image display cell has been enlarged, images in the image display cells that have been present before enlargement within the enlargement area occupied by the image display cell after enlargement, other than the image being enlarged, are retracted to the retract image accommodating page”

In reference to claim 19, the phrase, on line 18: 
“wherein N is a natural number of greater or equal to 1” 
has been changed to: 
“wherein N is a natural number of greater or equal to 2”.

The phrase, on lines 27-36:
“the electronic album screen includes an album page and a retract image accommodating page, the album page being a page on which an image selected by a user as an image to be displayed from among the plurality of images is arranged, the retract image accommodating page being a page in which an image retracted from the album page is accommodated, and being capable of performing an operation for designating an image and moving the designated image from one page to the other page by the touch operation including a gesture of tracking the electronic album screen with the finger, and
on the album page after the image display cell has been enlarged, images in the image display cells that have been present before enlargement within the enlargement area occupied by the image display cell after enlargement are retracted to the retract image accommodating page”
has been changed to:
“the electronic album screen includes an album page and a retract image accommodating page, the album page being a page on which an image selected by a user as an image to be displayed from among the plurality of images is arranged, the retract image accommodating page being a page in which an image retracted from the album page is accommodated, and being capable of performing an operation for designating an image and moving the designated image from one of the album page or the retract image accommodating page to an other of the album page or the retract image accommodating page by the touch operation including a gesture of tracking the electronic album screen with the finger, and 
on the album page after the image display cell has been enlarged, images in the image display cells that have been present before enlargement within the enlargement area occupied by the image display cell after enlargement, other than the image being enlarged, are retracted to the retract image accommodating page”

In light of these amendments, Claims 1, 4-7, 9-11, and 13-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The examiner has carefully considered the independent claims 1, 18, and 19. The prior art of record, alone or in combination, does not teach or fairly suggest the following limitations in the amended claims 1, 18, and 19:

“generate an electronic album screen on which a plurality of image display cells are arranged in a grid form to display a plurality of images, the plurality of image display cells each being an image display cell in which an image in one frame is arranged and a size of which is changed to be N times as large as a reference size in units of the reference size;
determine a number of boxes in units of the reference size as the size of the image display cell, which is determined as the enlargement target, after enlargement in accordance with a track of the finger in the gesture within the electronic album screen, and determine a shape of an enlargement area after enlargement; and 
enlarge the image display cell that is the enlargement target and the image in accordance with the determined enlargement area, 
wherein N is a natural number of greater than or equal to 2, 
the electronic album screen includes an album page and a retract image accommodating page, the album page being a page on which an image selected by a user as an image to be displayed from among the plurality of images is arranged, the retract image accommodating page being a page in which an image retracted from the album page is accommodated, and being capable of performing an operation for designating an image and moving the designated image from one of the album page or the retract image accommodating page to an other of the album page or the retract image accommodating page by the touch operation including a gesture of tracking the electronic album screen with the finger, and 
on the album page after the image display cell has been enlarged, images in the image display cells that have been present before enlargement within the enlargement area occupied by the image display cell after enlargement, other than the image being enlarged, are retracted to the retract image accommodating page”

These limitations, in specific combinations as recited in the independent claims 1, 18, and 19, define the patentability of the claims.
The dependent claims are allowed based on the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        

/ROBERTO BORJA/Primary Examiner, Art Unit 2173